Citation Nr: 0316376	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-01 837A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to September 22, 
1993, for a 60 percent evaluation for the residuals of a 
gunshot wound of the low back.  

2.  Entitlement to an effective date prior to April 9, 1996, 
for a total rating based on individual unemployability due to 
service-connected disabilities. 


REPRESENTATION

Appellant represented by:	R. Edward Bates


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from January 1968 to September 
1969.  

These issues come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Chicago, 
Illinois, regional office (RO) of the Department of Veterans 
Affairs (VA).  They were previously before the Board in 
August 2001, but were remanded for further development.  The 
requested development has been completed, and they have been 
returned to the Board for further review.  

The issue of entitlement to an effective date prior to April 
9, 1996, for a grant of service connection for post-traumatic 
stress disorder (PTSD), was before the Board in August 2001.  
The Board granted entitlement to an effective date of 
February 5, 1993, for service connection for this disability, 
and this issue is no longer on appeal.  


FINDINGS OF FACT

1.  A 20 percent evaluation for the residuals of a gunshot 
wound of the low back was confirmed in an April 1991 rating 
decision; the veteran did not submit a notice of disagreement 
with this decision within one year of notice thereof.  

2.  The veteran's claim for an increased evaluation for the 
residuals of a gunshot wound of the low back was received on 
September 22, 1993; on the basis of this claim, a 60 percent 
evaluation was granted, effective from the September 22, 
1993, date of receipt of the claim.

3.  The medical evidence indicates that the veteran's 
residuals of a gunshot wound of the low back was productive 
of no more than moderate disability in the year prior to 
September 22, 1993.  

4.  Two letters from a VA psychologist who had examined the 
veteran and found him to be unemployable were received on 
August 11, 1994; however, a claim for a total rating for 
unemployability due to service connected disabilities was not 
addressed at that time.  

5.  As of September 22, 1993, the veteran's service connected 
disabilities were the residuals of a gunshot wound of the low 
back, evaluated as 60 percent disabling; post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling; 
and the residuals of a gunshot wound of the abdomen, 
evaluated as 10 percent disabling.  A combined evaluation of 
80 percent was in effect from September 22, 1993.  

6.  The veteran was unable to secure or follow a 
substantially gainful occupation as of September 22, 1993. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 22, 
1993, for a 60 percent evaluation for the residuals of a 
gunshot wound of the low back, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2002); 
38 C.F.R. §§ 3.400(o)(2), 4.56, 4.73, Code 5320 (2002). 

2.  The criteria for an effective date of September 22, 1993, 
for a total rating based on unemployability due to service 
connected disabilities have been met; the criteria for an 
effective date prior to September 22, 1993, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2002); 
38 C.F.R. §§ 3.157, 3.340, 3.341, 3.400(o)(2); 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
prior to September 22, 1993, for a 60 percent evaluation for 
his back disability.  He believes that medical evidence 
demonstrates that this disability had increased in severity 
prior to that time.  In addition, the veteran contends that 
he is entitled to an effective date prior to April 9, 1996, 
for a total rating based on unemployability due to service 
connected disabilities.  He argues that there are records and 
statements dated prior to April 1996 which constitute 
informal claims for a total rating, and that these provide a 
basis for an earlier effective date. 

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (VCAA) (2000) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decision on appeal, 
and he has been provided with a Statement of the Case and 
Supplemental Statements of the Case that contain the laws and 
regulations concerning his claim, and an explanation of the 
reasons and bases for the denial of his claim, which also 
indicated what evidence was needed to prevail.  In addition, 
VA has obtained all medical records that have been identified 
by the veteran.  The August 2001 remand directed the RO to 
obtain records from the Social Security  Administration, and 
to request the veteran to identify any relevant treatment 
sources.  A reply from the Social Security Administration 
indicates that they do not have any records for the veteran, 
and the veteran did not respond to the request to identify 
treatment sources.  In April 2003, the veteran and his 
representative were provided with a letter which specifically 
informed him what must be shown to prevail in his claims, 
what evidence would be obtained by VA, what evidence it was 
his responsibility to submit, and what assistance would be 
provided by VA in obtaining the evidence.  The representative 
waived the right to additional RO consideration, and 
requested that the appeal be immediately forwarded to the 
Board in May 2003.  The Board must conclude that the duties 
to notify and assist have been completed, and that the 
veteran was made aware of what evidence he should provide, 
and what evidence would be obtained by VA.  Therefore, the 
Board finds that a remand would serve no useful purpose for 
this issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  

Both of the issues on appeal involve the effective date of 
the veteran's VA compensation.  In general, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b).  

Gunshot Wound of the Low Back

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

The record indicates that entitlement to service connection 
for a scar due to a gunshot wound of the left flank, healed, 
was established in a December 1982 rating decision.  A zero 
percent evaluation was established for this disability, 
effective from July 1982.  In April 1986, the Board increased 
the evaluation for the veteran's gunshot wound of the low 
back to 20 percent.  A May 1986 rating decision effectuated 
this Board decision, and noted that the residuals of the 
gunshot wound to the back had formerly been diagnosed as a 
scar of the left flank.  The 20 percent evaluation was also 
effective from July 1982.  This 20 percent evaluation was 
confirmed by the Board in a November 1988 decision.  

The RO received a January 1991 VA hospital report in March 
1991, which was viewed as an informal claim for an increased 
evaluation of the veteran's service connected disabilities.  
In April 1991, the RO issued a rating decision which 
confirmed the 20 percent evaluation for the veteran's 
residuals of a gunshot wound to the low back.  The veteran 
was notified of this decision and provided with his appellate 
rights in an April 1991 letter.  He did not submit a notice 
of disagreement with this letter within one year.  Therefore, 
the April 1991 rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

The veteran's claim for an increased evaluation of his 
gunshot wound of the low back was received on September 22, 
1993.  The evaluation of this disability was increased to the 
current 60 percent rating in a January 1998 rating decision, 
effective from September 22, 1993.  

A review of the record shows that no claims for an increased 
evaluation for the gunshot wound of the low back were 
received from the veteran between April 1991 and September 
22, 1993.  Furthermore, no communications or actions that 
could be considered an informal claim were received, and no 
VA examination reports or hospital reports concerning the 
veteran's disability were received during this period.  
Therefore, the only manner in which an effective date prior 
to September 22, 1993, for the veteran's low back disability 
may be established is if it was factually ascertainable that 
there was an increase in severity in the one year prior to 
receipt of the September 22, 1993 claim.  38 C.F.R. 
§ 3.400(o)(2).  

The veteran's residuals of a gunshot wound to the low back 
are evaluated under the rating code for muscle injuries to 
Group XX.  The function of this muscle group is postural 
support of the body, and extension and lateral movements of 
the spine.  For the lumbar region, slight disability is 
evaluated as zero percent disabling.  Moderate disability is 
evaluated as 20 percent disabling.  Moderately severe 
disability is evaluated as 40 percent disabling.  Severe 
disability is evaluated as 60 percent disabling.  38 C.F.R. 
§ 4.73, Code 5320.  

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, and indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance when compared with the sound side will 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is evidenced by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The evidence 
will include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and records of consistent complaints of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  There will be objective findings such as 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, palpation showing loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area, muscles that swell and harden abnormally in 
contraction, and tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile, adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle, and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

By way of history, the veteran's service medical records show 
that he was admitted to a private hospital on March 30, 1968 
in Chicago, Illinois, after being shot by an unidentified 
assailant.  He was transferred to a military hospital.  On 
the day after admission, the wound was debrided, and the 
bullet was removed from the back.  Through and through drains 
were inserted.  The wounds were treated with antiseptics, and 
were closed on April 5, 1968.  The sutures were removed on 
the tenth postoperative day, at which time the wounds had 
healed satisfactorily.  The veteran was discharged on April 
17, 1968.  The final diagnosis was gunshot wound of the left 
flank, postoperative.  

The only evidence received subsequent to the April 1991 
rating decision during the relevant period that concerns the 
veteran's back disability consists of VA treatment records 
dated from September 1992 to January 1993.  

September 1992 VA treatment records show that the veteran had 
a history of low back pain with left sciatica for 25 years 
following a gunshot wound to the back.  He had undergone 
numerous epidureal steroid injections with five or six months 
of relief each time.  A 1989 myelogram had revealed a large 
herniated disc at S1.  Currently, the veteran was 
experiencing low back pain with no radiation.  On 
examination, there was good extension with decreased flexion 
and lateral bending.  There was mild tenderness at L4 to L5, 
and muscle spasm.  The veteran was given an epidural, which 
improved his pain.  

In October 1992, the veteran was seen again for lower back 
pain.  His medication was not helpful.  December 1992 records 
show complaints of back pain.  A 1987 myelogram had 
reportedly found L5 to S1 disc problems.  On examination, 
straight leg raising was negative bilaterally.  The sensory 
examination was intact to light touch.  The assessment was 
possible herniated nucleus pulposes.  

January 1993 records indicate that the veteran continued to 
have back pain.  He had flexion to 90 degrees, extension to 
10 degrees, lateral movement to 40 degrees, and 80 degrees of 
rotation.  Straight leg raising was negative bilaterally, and 
deep tendon reflexes were two plus bilaterally.  The motor 
examination showed 5/5 response bilaterally in the lower 
extremities.  A magnetic resonance imaging study revealed no 
obvious sign of disc herniation.  The impression was low back 
pain.  

The Board finds that entitlement to an evaluation in excess 
of 20 percent for the veteran's gunshot wound of the low back 
prior to September 22, 1993, is not warranted, and that the 
September 23, 1993 effective date for the 60 percent 
evaluation is proper.  The historical evidence indicates that 
the veteran sustained a through and through gunshot wound to 
his left flank.  However, the bullet was removed, and there 
is no evidence that extensive debridement was required.  In 
addition, there was no evidence of infection, and prolonged 
treatment of the wound was not required.  The medical 
evidence from 1992 and 1993 is negative for loss of deep 
fascia on palpation, loss of muscle substance, or loss of 
normal firm resistance of muscles compared with the sound 
side.  There was no evidence of impairment of strength or 
endurance.  Although the veteran complained of pain, the 
range of motion of the lumbar spine was described as 
decreased but good.  There was only mild tenderness on 
palpation.  Straight leg raising was negative bilaterally, 
and deep tendon reflexes were two plus bilaterally.  The 
motor examination showed 5/5 response bilaterally in the 
lower extremities.  The Board finds that this symptomatology 
represents no more than moderate disability of the lumbar 
region of Muscle Group XX, which merits continuation of the 
20 percent evaluation then in effect.  Therefore, it was not 
factually ascertainable that there was an increase in 
severity in the one year prior September 22, 1993, and the 
effective date for the 60 percent evaluation remains 
September 22, 1993, which was the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

Total Rating

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and  occupational 
experience by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating 
under the pertinent diagnostic code of the rating schedule is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  
The Board is bound in its decisions by the regulations, the 
Secretary's instructions and the precedent opinions of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991). 

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (1995).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). 

The record indicates that a claim for a total rating based on 
individual unemployability due to service connected 
disabilities was received on April 9, 1996.  Thereafter, a 
January 1998 rating decision granted entitlement to a total 
rating based on individual unemployability.  This decision 
noted that the veteran was service connected for the 
residuals of a gunshot wound of the low back, which was 
evaluated as 60 percent disabling from September 22, 1993; 
PTSD, which was evaluated as 30 percent disabling from 
February 5, 1993; and the residuals of a gunshot wound of the 
abdomen, which was evaluated as 10 percent disabling from 
July 12, 1982.  A combined evaluation of 30 percent was in 
effect from July 12, 1982, 50 percent from February 5, 1993, 
and 80 percent from September 22, 1993.  The effective date 
of the total rating was April 9, 1996, which was the date of 
receipt of the claim.  The veteran disagreed with the 
effective date of this award, and the current appeal ensued.  

The veteran has argued that he submitted records and 
statements which could constitute an informal claim for a 
total rating prior to April 9, 1996.  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  In addition, the Board also notes that the 
report of an examination or hospitalization may serve as a 
claim for an increased evaluation in some circumstances.  
38 C.F.R. § 3.157.  

The Board finds that an effective date of September 22, 1993, 
is merited for the veteran's total rating based on individual 
unemployability due to service connected disabilities.  

Initially, the record indicates that the only evidence that 
discusses the veteran's employability prior to April 9, 1996, 
is a letter from a VA psychologist.  Two copies of the same 
letter were submitted; one dated April 12, 1993, and one 
dated July 26, 1994.  Both of these letters were submitted on 
August 11, 1994.  The letter states that the veteran 
continues to be fully disabled by his symptoms for purposes 
of employment.  A report of examination or hospitalization 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement.  Payment may be from the date of the report, or 
for one year prior to the date of receipt of the report.  
38 C.F.R. § 3.157.  The Board finds that the reports received 
on August 11, 1994, constitute an informal claim for a total 
rating based on individual unemployability due to service 
connected disabilities.  As this claim was never addressed by 
the RO, it remains pending, and may provide the basis for a 
total rating as early as August 11, 1993.  

In addition, in light of the decisions of the RO and the 
Board during the course of the veteran's appeal, the record 
shows that the veteran met the percentage requirements for a 
total rating as of September 22, 1993.  As of that date, 
service connection was in effect for three disabilities, 
including one that was evaluated as 60 percent disabling.  
The veteran also had a combined evaluation of 80 percent 
disabling.  This meets the percentage requirements of 
38 C.F.R. § 4.16(a) for basic eligibility for a total rating.

Therefore, as the veteran met the requirements for a total 
rating as of September 22, 1993, and as there is an 
uncontroverted medical opinion indicating he was unemployable 
as of that time, the Board finds that the veteran is entitled 
to a total rating from this date.  Entitlement to an 
effective date prior to September 22, 1993, has been 
considered, but the veteran did not meet the scheduler 
requirements prior to that time, and he has not submitted 
evidence of an exceptional or unusual disability picture that 
might provide a basis for a total rating prior to September 
22, 1993.  The Board notes that this is the effective date 
requested by the veteran and his representative for a total 
rating, and consider this to be a complete grant of the 
benefits sought on appeal.  38 C.F.R. §§ 3.157, 3.340, 3.341, 
3.400(o)(2); 4.16. 


ORDER

Entitlement to an effective date prior to September 22, 1993, 
for a 60 percent evaluation for the residuals of a gunshot 
wound of the low back is denied. 

Entitlement to an effective date of September 22, 1993, for a 
total rating based on unemployability due to service 
connected disabilities is granted, subject to the laws and 
regulations governing the award of monetary benefits. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

